963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman Joseph JAINDL, Plaintiff-Appellant,v.Charles MADES, in his individual and official capacities;Ronald Long, in his individual and official capacities;Wayne McAllister, in his individual and official capacities;W. N. Fender, in his individual and official capacities;John Does, in individual and official capacities;  JaneDoes, in individual and official capacities, Defendants-Appellees.
No. 92-6268.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 22, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-92-164-R)
Herman Joseph Jaindl, Appellant Pro Se.
Matthew Thomas Angotti, Anderson, Coe & King, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Herman Joseph Jaindl appeals from the district court's denial of his request for a temporary restraining order to prevent the Defendants from broadcasting radio programs over the public address system at the detention center where Jaindl is presently housed.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.*   See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976).  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The denial of a temporary restraining order is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 This decision is based on our understanding that Jaindl's request for a preliminary injunction is still pending before the district court